DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 6, the examiner is unclear if the claim is meant to depend from claim 1 or claim 5. If the claim 1 dependency is intended, then the phrase “the script” lacks antecedent basis.

As to claim 16, the examiner is unclear if the claim is meant to depend from claim 11 or claim 15. If the claim 11 dependency is intended, then the phrase “the script” lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 1, 2, 7-9, 11, 12, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of U.S. Patent No. 10,963,361 B2 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the patent.

Instant Application
The Patent
Claim 1
Claim 2 (and its parent claim 1)

A non-transitory processor-readable storage device including instructions for a method of overlapping-in-time execution of load tests on applications in a centralized system, wherein the non-transitory processor-readable storage device includes instructions executable by one or more processors for: (Claim 1)
[…]
making the subset of selected hardware hosts available for subsequent load tests without rebooting any of the selected hardware hosts and without reloading any of corresponding ones of the non-emulated operating systems residing on the selected hardware hosts (Claim 2)
receiving a user specified build job for executing the application based on a load test;
receiving user specified build jobs at the centralized system, wherein each of the build jobs includes a respective one of load jobs for the applications to execute in the centralized system; (Claim 1)

selecting hardware hosts from a hardware hosts pool associated with the centralized system; (Claim 1)

executing the application based on the load test including communications between a client and servers while using the non-emulated operating system assistance; and
creating clients and servers on the selected hardware hosts based on the build jobs, wherein each of the selected hardware hosts includes one of the clients and a subset of the servers, wherein each of the clients and each of the servers resides in a separate container of a plurality of containers, wherein each of the clients and each of the servers use mutually exclusive subsets of hardware resources provided by the containers and obtain non-emulated operating system assistance from non-emulated operating systems residing on the selected hardware hosts;
starting execution of the applications and the load jobs;
executing the load tests on the applications by creating communications between the servers and the clients based on the load jobs, wherein the executing of the load tests overlap-in-time; (Claim 1)

making the subset of selected hardware hosts available for subsequent load tests without rebooting any of the selected hardware hosts and without reloading any of corresponding ones of the non-emulated operating systems residing on the selected hardware hosts (Claim 2)


As to claim 11, the claim corresponds to claim 12 (and its parent claim 11) of the patent according to a mapping similar to that given for claim 1 above.

As to claim 20, the claim corresponds to claim 2 (and its parent claim 1) of the patent according to a mapping similar to that given for claim 1 above.

As to claim 2, the claim corresponds to claim 1 of the patent.

As to claim 7, the claim corresponds to claim 1 of the patent.

As to claim 8, the claim corresponds to claim 1 of the patent.

As to claim 9, the claim corresponds to claim 2 of the patent.

As to claim 12, the claim corresponds to claim 11 of the patent.

As to claim 17, the claim corresponds to claim 11 of the patent.

As to claim 18, the claim corresponds to claim 11 of the patent.

As to claim 19, the claim corresponds to claim 12 of the patent.

Allowable Subject Matter
Claims 3-5, 10, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Letz et al., United States Patent No. 9,760,420 B1 discloses testing hosts in a vetting pool (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
2/26/2022